Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Election/Restrictions
Applicant’s election without traverse of Species A: Figs. 1A-2C in the reply filed on 22 March 2021 is acknowledged.
However, Claim 7 is additionally withdrawn from consideration as pertaining to a heat exchanger which is only discussed in relation to the outlet tower 140, illustrated in a non-elected embodiment.
Thus, Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 March 2021.

Information Disclosure Statement
The information disclosure statements filed 5 August 2019 & 8 November 2019 each fails to comply with 37 CFR 1.98(a)(2), which requires a legible
Further, reference 21 of the IDS 5 August 2019 has been struck through because the number does not match the rest of the provided information. The Examiner has cited this reference on the 892.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because it appears that the reference characters “30” and “31” have been switched in Fig. 1A. The instant specification discusses 30 as the floor and 31 as the throat, which is inconsistent with the notations of Fig. 1A. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of at least the following reasons, it: 1) repeats information given in the title; 2) uses phrasing which can be implied (“…is disclosed…”); 3) uses phrasing and construction reserved for claims; and 4) does not narratively and concisely describe the invention.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 & 19 are objected to because of the following informalities: where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a passive heat mechanism in claim 15. Support for this limitation is only found in relation to the double walled configuration of the overall device, see [0026], which is contrary to the additional claim limitation, since claim 14 already possesses both walls, see the 112, 2nd paragraph rejection below for further discussion. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In light of the 112, 6th paragraph claim interpretation above, the use of the phrase “further comprising” in Claim 15 renders the claim vague and indefinite since the device cannot further comprise an aspect which has already been claimed (i.e. the double walled structure). The metes and bounds of the claim limitation are not supported by the instant specification, because the double-walled structure, which has already been claimed, cannot be claimed again.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14 & 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Stevens (US 4,160,523).
For Claim 14, Stevens discloses a greenhouse (“In addition, the structure of the invention is ideally suited to the construction of greenhouses because by appropriate selection of the materials for the skins of the wall construction the latter may be arranged to transmit to the enclosure defined by the structure that portion (wavelengths in the range 400-700nm) of the solar radiation spectrum that is especially conducive to photosynthesis,” Column 2, lines 51-58), comprising: a double shell geometry (1) defined by an inner light-transparent shell (3) joined to a floor to form an air-tight lower enclosure for plant cultivation that is not connected to outside air (implied by the airlock for entrance, Col. 6, lines 41-43), and an outer light-transparent shell (2) separated from the inner shell by an air gap (“The outer and inner skins are spaced about 3m apart…” Col. 5, lines 49-56), both the shells having the same shape (Fig. 2), both the shells being impermeable to air (the materials discussed in Col. 4, lines 3-12 are impermeable to air) and defining an air passage where air is constrained between the inner and outer shells (in the same manner as the instant invention, the air held between 2 & 3), the air passage being in fluid communication with at least one bottom air inlet (17) at a lower portion of the outer shell (Fig. 2) 
For Claim 15, Stevens discloses the greenhouse of claim 14, and Stevens further discloses further comprising a passive heat conservation mechanism (the other of 17) where air in the air passage is kept stagnant when not heated and acts as an insulation layer reducing heat for escaping the lower enclosure (by the adjustment of both of valves 17 & valves 19 & 20, the device naturally results in a passive, insulating system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 4,160,523) in view of Green et al. (US 4,387,533), hereinafter referred to as “Green.”
For Claim 1, Stevens discloses a greenhouse (“In addition, the structure of the invention is ideally suited to the construction of greenhouses because by appropriate selection of the materials for the skins of the wall construction the latter may be arranged to transmit to the enclosure defined by the structure that portion (wavelengths in the range 400-700nm) of the solar radiation spectrum that is especially conducive to photosynthesis,” Column 2, lines 51-58) comprising: a light-transmitting barrier (the double walled configuration discussed in Column 5 transmits at least some light through) and a floor surface (the under skin 15 resting on a ground surface, Fig. 2), at least one roof section being inclined relative to the floor surface (the domed top of Fig. 2 is above and angled in relation to the level ground), the barrier and floor surface being connected to define an enclosure within the greenhouse for plant cultivation (“The enclosure 12 is thus a completely sealed environment, and the continuous under skin prevents any moisture within the enclosure from escaping through the ground in a downwards direction,” Col. 6, lines 33-37), the barrier comprising an inner layer delimiting the enclosure (inner skin 3) and an outer layer (outer skin 2), the inner and outer layers being impermeable to air to prevent air from entering the enclosure through the inner layer (“A further series of one way valves 20 is also provided to allow for venting of air within the enclosure 12 to the inter-skin space,” Col. 7, 
Stevens is silent to the light-transmitting barrier having at least one light-transmitting roof section supported by at least one light-transmitting wall section.
Green, like prior art above, teaches a greenhouse (1020) further comprising at least one light-transmitting roof section supported by at least one light-transmitting wall section (as clearly illustrated in Fig. 10, the joint formed near elements 1046 separates the roof and wall sections).

For Claim 6, the above-modified reference teaches the greenhouse of claim 1, and Stevens further discloses further comprising a heat sink (each of 7 & 8), the heat sink in operation absorbing heat from at least the air within the air passage (Col. 6, lines 58-61), and the heat sink in operation releasing the absorbed heat into the air passage from the floor surface (heat transfers naturally to neighboring materials; as such, if the floor is hotter than the thermal store which was hotter than the air in the space contained by the walls, the heat would pass from the floor through the thermal store and into the air in the interstitial space).
Stevens is silent to the heat sink being beneath the floor surface.
It would have been an obvious matter of design choice to provide the thermal stores of the above-modified reference as extending below the floor, in order to better use available space, and since Applicant has not disclosed that this heat sink placement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the heat sinks beside the structure.

Claims 2 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens and Green as applied to claim 1 above, and further in view of Bascougnet (FR 2,494,554)
For Claim 2, the above-modified reference teaches the greenhouse of claim 1, and Green further teaches wherein the at least one light-transmitting roof section includes a first and a second roof section meeting at an apex section (wherein the right and the left roof sections meet at the flattened apex section, Fig. 10).
The above-modified reference is silent to the first roof section having a south-facing orientation and the second roof section having a north-facing orientation.
Bascougnet, like prior art above, teaches a greenhouse (title) further comprising a first roof section (4) having a south-facing orientation and a second roof section (12, 13) having a north-facing orientation (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the greenhouse of the above-modified reference with an orientation wherein one side faces north and the other faces south as taught by Bascougnet, in order to provide an advantageous orientation based on the desires of the user and placement of the greenhouse in terms of the environmental and seasonal influences on the particular location, and since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. 
For Claim 3, the above-modified reference teaches the greenhouse of claim 2, and Bascougnet further teaches wherein the first roof section has a length being greater than a length of the second roof section (Fig. 1).
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens, Green, and Bascougnet as applied to claim 2 above, and further in view of Gillard et al. (US 2017/0231169), hereinafter referred to as “Gillard.”
For Claim 4, the above-modified reference teaches the greenhouse of claim 2, and the above-modified reference further teaches wherein the air outlet of the outer layer (19, Stevens) is disposed within the apex section (as disclosed in Green).
The above-modified reference is silent to the air outlet includes an outlet passage defined by spaced apart outer layers of the first and second roof sections.
Gillard, like prior art above, teaches a greenhouse (title, disclosure) further comprising an outlet passage defined by spaced apart outer layers of first and second roof sections (note the gap at 12 between the outer layers of the right and left sides of the device of Gillard).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the outlet valve of the above-modified reference with an opening between the outer roof layers as taught by Gillard, in order to provide more freely .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens, Green, Bascougnet, and Gillard as applied to claim 4 above, and further in view of Kleinwaechter (US 2009/0158647).
For Claim 5, the above-modified reference teaches the greenhouse of claim 4.
The above-modified reference is silent to wherein the outlet passage includes at least one airfoil structure disposed therein, said airfoil structure having an airfoil surface engaging the air in the outlet passage.
Kleinwaechter, like prior art above, teaches a greenhouse (title, disclosure) further comprising wherein an outlet passage includes at least one airfoil structure disposed therein, said airfoil structure having an airfoil surface engaging the air in the outlet passage (wherein the stack 71, Fig. 6 clearly illustrates a curved, fluted structure which is similar to that of the instant invention).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the very top of the outlet passage of the above-modified reference with an outlet stack as taught by Kleinwaechter, since stacks are well known in the art for helping to capture byproducts unintended to escape the building, for non-limiting example.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens and Green as applied to claim 1 above, and further in view of Aykroyd et al. (US 2016/0295820) hereinafter referred to as “Aykroyd.”
For Claim 9, the above-modified reference teaches the greenhouse of claim 1.
The above-modified reference is silent to further comprising a plurality of planar plant supports being spaced apart vertically from the floor surface within the enclosure.
Aykroyd, like prior art above, teaches a greenhouse (title, disclosure, [0012]) further comprising a plurality of planar plant supports being spaced apart vertically from the floor surface within the enclosure (the multitude of plant towers, each tower being provided with a frame which raises each tray 1 above the floor).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the above-modified reference with a plurality of towers containing trays contained within as taught by Aykroyd, in order to make managing many plants easier, as is well known in the art.
For Claim 10, the above-modified reference teaches the greenhouse of claim 9, and Aykroyd further teaches further comprising a plurality of upright cultivation towers disposed within the enclosure, each cultivation tower being disposed on one of the plant supports (each tower 15a being supported on its own frame).
For Claim 11, the above-modified reference teaches the greenhouse of claim 9, and Aykroyd further discloses further comprising a plurality of cultivation bins (1) disposed within the enclosure, each cultivation bin being disposed on one of the plant supports (each tray/bin 1 being supported within a tower 15a).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens and Green as applied to claim 1 above, and further in view of Kakebeeke et al. (US 2015/0321960), as evidenced by Whitcomb (US 4,173,212).
For Claim 12, the above-modified reference teaches the greenhouse of claim 1.
The above-modified reference is silent to further comprising a geopolymer concrete base, the floor surface being disposed on the base.
As evidenced by Whitcomb, greenhouses with concrete bases are well-known in the art (58, as illustrated in Figures 2 & 3).
Kakebeeke, like prior art above, teaches a concrete construction material comprising geopolymer concrete [0013 & 15].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the geopolymer concrete base as taught by Kekabeeke, under the above-modified reference, since providing a concrete base for a greenhouse is well known in the art to provide sufficient stability for inclement weather, for example. This modification additionally provides “replacement of the conventional construction materials [with] environmental and sustainable advantages, because waste minerals can be used as secondary raw mineral in the production of geopolymers,” [Kakebeeke, 0002]. 
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens and Green as applied to claim 1 above, and further in view of Pochter (US 4,426,812).
For Claim 13, the above-modified reference teaches the greenhouse of claim 1.
The above-modified reference is silent to wherein the inner and outer layers are made from a light- transparent material selected from the group of Poly(methyl methacrylates) (PMMAs).
Pochter, like prior art above, teaches a greenhouse (title, disclosure), further comprising a double walled structure made from Plexiglas ™ (Col. 3, lines 42-47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the material of the inner and outer walls of the above-modified reference by using Plexiglas ™ as taught by Pochter, in order to provide a surface which has preferable abrasion resistance, hardness, stiffness, and water absorption properties, as are well-known advantages of PMMA, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens as applied to claim 14 above, and further in view of Hassle (US 2013/0104453).
For Claim 16, Stevens discloses the greenhouse of claim 14.
Stevens is silent to wherein the double shell geometry and floor are integrated with a multi-floor building.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to increase the size of the device of Stevens to accommodate a multi-floor building as taught by Hassel, in order to better handle more plants, as is well known in the art.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens and Green as applied to claim 1 above, and further in view of Hassle.
For Claim 17, the above-modified reference teaches the greenhouse of claim 1.
The above-modified reference is silent to wherein the inner and outer layers and the floor accommodate a multi-floor structure.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to increase the size of the device of the above-modified reference to accommodate a multi-floor building as taught by Hassel, in order to better handle more plants, as is well known in the art.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not disclose or teach a light transmitting double walled greenhouse enclosure with at least one roof section and at least one supporting wall, as claimed, specifically requiring an outlet formed at a top of the enclosure, the air outlet allowing air from between the inner wall and the outer wall to pass through, and the outlet further having an air feed conduit with an inlet to receive air from outside of the enclosure and an outlet within the space formed between the walls.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643